


110 HR 397 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 397
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2007
			Mr. Saxton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to defer recognition of reinvested capital gains distributions from
		  regulated investment companies.
	
	
		1.Deferral of Certain
			 Reinvested Capital Gain Dividends of Regulated Investment Companies
			(a)In
			 generalPart III of subchapter O of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to common nontaxable exchanges) is amended by
			 inserting after section 1045 the following new section:
				
					1046.Certain
				Reinvested Capital Gain Dividends of Regulated Investment Companies
						(a)Nonrecognition
				of gainIn the case of an individual electing the application of
				this section, no gain shall be recognized on the receipt of a capital gain
				dividend distributed by a regulated investment company to which part I of
				subchapter M applies if such capital gain dividend is automatically reinvested
				in additional shares of the company pursuant to a dividend reinvestment
				plan.
						(b)Limitation
							(1)In
				generalThe amount of gain that may be deferred under subsection
				(a) for any taxable year shall not exceed—
								(A)$5,000, or
								(B)in the case of a
				joint return, twice the amount in subparagraph (A).
								(2)Inflation
				adjustment of maximum exclusion
								(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2007, the amount in paragraph (1)(A) shall be increased by an amount
				equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)Rounding
				rulesThe amount in paragraph (1)(A), after adjustment under
				paragraph (2)(A), shall be rounded to the nearest multiple of $100.
								(c)Capital gain
				dividendFor purposes of this section, the term capital
				gain dividend has the meaning given to such term by section
				852(b)(3)(C).
						(d)Recapture of
				previously deferred capital gain dividendsAmounts deferred
				pursuant to subsection (a) (and not previously recognized under this
				subsection) shall be recognized upon the subsequent sale or redemption of
				shares in the distributing company to the extent of the taxpayer’s adjusted
				basis in the shares so sold or redeemed.
						(e)Section not To
				apply to certain taxpayersNo deduction shall be allowed under
				this section to—
							(1)an individual with
				respect to whom a deduction under section 151 is allowable to another taxpayer
				for a taxable year beginning in the calendar year in which such individual’s
				taxable year begins, or
							(2)an estate or
				trust.
							(f)ElectionAn
				election under this section shall be made at such time and in such manner as
				the Secretary may
				prescribe.
						.
			(b)Conforming
			 amendments
				(1)Section
			 852(b)(3)(B) of such Code is amended by adding at the end the following new
			 sentence: For rules regarding nonrecognition of gain with respect to
			 certain reinvested capital gain dividends received by individuals, see section
			 1046..
				(2)The table of
			 sections for part III of subchapter O of chapter 1 of such Code is amended by
			 inserting after the item relating to section 1045 the following new
			 item:
					
						
							Sec. 1046. Certain Reinvested Capital Gain
				Dividends of Regulated Investment
				Companies.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
